                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello

Civil Action No. 16-cv-01890-CMA-MJW

DAVID BETTS,

        Plaintiff,

v.

WORK ZONE TRAFFIC CONTROL, INC.,

        Defendant.


     ORDER GRANTING PLAINTIFF’S MOTION TO ADJUDICATE AND/OR CERTIFY
                          THE FINAL JUDGMENT


        This matter is before the Court on Plaintiff David Betts’ Motion to Adjudicate

and/or Certify the Final Judgment. (Doc. # 109.) For the reasons that follow, the Court

grants the Motion.

                                  I.     BACKGROUND

        The facts giving rise to this case have been set forth at length elsewhere and will

not be restated here except as relevant to resolving the present motion. See (Doc. #

71).

        On October 31, 2017, this Court entered an Order Granting Defendant’s Motion

for Summary Judgment with respect to the only claim Plaintiff raised in his Complaint.

(Id.) Plaintiff appealed that decision before the Court had ruled on any of the three

counterclaims Defendant raised in its Answer. (Doc. # 81.) On January 2, 2018, the

Tenth Circuit Court of Appeals issued an order directing Plaintiff to file an order from this
Court adjudicating Defendant’s counterclaims or certifying its summary judgment order

as final pursuant to Rule 54(b). (Doc. # 92.)

        Subsequently, this Court dismissed Defendant’s counterclaims without prejudice

and dismissed the case. (Doc. # 104.) Accordingly, Plaintiff filed a second Notice of

Appeal. (Doc. # 99.) However, on April 11, 2019, the Tenth Circuit issued an order

indicating that because Defendant’s counterclaims were dismissed without prejudice,

the judgment of this Court was not final and appealable. (Doc. # 107 at 2.) The Tenth

Circuit again directed Plaintiff to file an order from this Court adjudicating Defendant’s

counterclaims or certifying its summary judgment order as final pursuant to Rule 54(b).

(Id.)

        Thus, on April 26, 2019, Plaintiff filed a Motion to Adjudicate and/or Certify the

Final Judgment. (Doc. # 109.) Defendant filed a Response (Doc. # 110) on May 1,

2019, in which it indicated that it was unopposed to Plaintiff’s Motion insofar as the

Motion seeks certification from this Court that its summary judgment order is final for

purposes of Rule 54(b).

                                     II.     ANALYSIS

        Federal Rule of Civil Procedure 54(b) provides that

        When an action presents more than one claim for relief—whether as a
        claim, counterclaim, crossclaim, or third-party claim—or when multiple
        parties are involved, the court may direct entry of a final judgment as to
        one or more, but fewer than all, claims or parties only if the court expressly
        determines that there is no just reason for delay. Otherwise, any order or
        other decision, however designated, that adjudicates fewer than all the
        claims or the rights and liabilities of fewer than all the parties does not end
        the action as to any of the claims or parties and may be revised at any
        time before the entry of a judgment adjudicating all the claims and all the
        parties' rights and liabilities.

                                                2
Fed. R. Civ. P. 54(b).

       Tenth Circuit authority requires that an order by this Court pursuant to Rule 54(b)

must make the following two express determinations, along with an explanation

supporting each determination: (1) the order being certified for entry of judgment is a

“final” order, and (2) “there is no just reason to delay” review of the final order until this

Court has conclusively ruled on the remaining claims. Atwell v. Gabow, No. 06-cv-

02262-CMA-MJW, 2009 WL 112492, at *1 (D. Colo. Jan. 15, 2009). This Court now

explicitly makes those two findings.

A.     FINALITY

       “To be considered ‘final,’ an order must be ‘final’ in the sense that it is ‘an

ultimate disposition of an individual claim entered in the course of a multiple claims

action.’” Atwell, 2009 WL 112492, at *3 (D. Colo. Jan. 15, 2009) (quoting Curtiss-Wright

Corp. v. Gen. Elec. Co., 446 U.S. 1, 7 (1980)). A “claim” is generally understood to

include “all factually or legally connected elements of a case.” Okla. Tpk. Auth. v.

Bruner, 259 F.3d 1236, 1242 (10th Cir. 2001). Further, a judgment is not final for

purposes of Rule 54(b) “unless the claims resolved are distinct and separable from the

claims left unresolved.” Id.

       This Court’s Order Granting Defendant’s Motion for Summary Judgment (Doc. #

71) is final for purposes of Rule 54(b). Plaintiff’s Complaint raised a single claim that

was based on an alleged violation of the Fair Labor Standards Act. (Doc. # 1 at 2.)

Specifically, Plaintiff asserted that he was retaliated against for engaging in activity that

is protected by the FLSA in violation of 29 U.S.C. § 215(a)(3). In granting Defendant’s

                                               3
Motion for Summary Judgment regarding Plaintiff’s sole claim for relief, this Court

concluded that “Plaintiff has failed to provide sufficient evidence from which a rational

juror could conclude that Defendant’s legitimate, non-retaliatory reason [for Plaintiff’s

termination] is pretextual,” and “Defendant is therefore entitled to summary judgment on

Plaintiff’s FLSA retaliation claim.” (Doc. # 71 at 7.) Accordingly, the Court’s Order is final

because it is “an ultimate disposition of an individual claim . . . .” Atwell, 2009 WL

112492, at *3 (D. Colo. Jan. 15, 2009) (quoting Curtiss-Wright Corp., 446 U.S. at 7).

        Moreover, Plaintiff’s retaliation claim is distinct from Defendant’s counterclaims

that this Court dismissed without prejudice. See (Doc. # 98) (dismissing counterclaims).

In its Answer, Defendant raised three counterclaims: (1) civil theft; (2) conversion; and

(3) unjust enrichment. (Doc. # 16 at 12–13.) All three counterclaims arise under state

law. Plaintiff’s retaliation claim, by contrast, arises under federal law, and it is premised

on factual allegations that are separate from those implicated in Defendant’s

counterclaims. See (id.). Therefore, the resolved claim—i.e. Plaintiff’s FLSA claim—is

“distinct and separable from the [counter]claims left unresolved.” Bruner, 259 F.3d at

1242.

B.      NO JUST REASON FOR DELAY

        Both parties have a substantial interest in pursuing an immediate appeal.

Defendant has a legitimate desire to see that the legal claim against it is fully and finally

adjudicated in a timely manner. Additionally, because Plaintiff’s sole claim in this case is

at issue, Plaintiff has a significant interest in determining whether his claim will survive.

Regardless of whether this Court’s Motion for Summary Judgment is upheld or not, the


                                              4
final resolution of the matter will likely have a significant, if not dispositive, impact on the

parties’ litigation strategy moving forward. Therefore, there is no just reason to delay the

appellate process until after Defendant’s counterclaims—which were dismissed without

prejudice and are not currently pending—have been finally resolved.

                                    III.   CONCLUSION

       For the foregoing reasons, it is ORDERED that Plaintiff’s Motion to Adjudicate

and/or Certify the Final Judgment (Doc. # 109) is GRANTED insofar as it seeks relief

under Federal Rule of Civil Procedure 54(b). It is

       FURTHER ORDERED that Plaintiff’s Motion to Adjudicate and/or Certify the

Final Judgment (Doc. # 111), which appears to be a duplicate of (Doc. # 109), is

DENIED AS MOOT.




DATED: May 7, 2019                                 BY THE COURT:



                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               5
